Matter of Zaveckas v Senat (2016 NY Slip Op 08535)





Matter of Zaveckas v Senat


2016 NY Slip Op 08535


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2016-00681
 (Docket No. F-15790-07/14B)

[*1]In the Matter of David James Zaveckas, appellant,
vYamilee Senat, respondent.


Howard R. Teichner, Kew Gardens, NY, for appellant.
Ramo, Nashak, Brown & Garibaldi, LLP, Glendale, NY (Deborah M. Garibaldi of counsel), for respondent.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Queens County (Connie Gonzalez, J.), dated December 2, 2015. The order denied the father's objections to an order of that court (Joette M. Blaustein, S.M.), dated October 19, 2015, which, after a hearing, in effect, denied the father's petition for a downward modification of his child support obligation.
ORDERED that the order dated December 2, 2015, is affirmed, without costs or disbursements.
A party seeking a modification of a child support order bears the burden of establishing a change in circumstances warranting the modification (see Matter of Ealy v Levy Hill, 140 AD3d 1164, 1165; Matter of Nenninger v Tonnessen, 113 AD3d 619). Here, the record supports the Support Magistrate's determination that the father failed to establish a sufficient change in circumstances. Specifically, the father failed to submit competent medical evidence of his alleged disability (see Matter of Straker v Maynard-Straker, 133 AD3d 865, 866; Matter of Mikhlin v Giuffrida, 119 AD3d 692, 693; Matter of Gavin v Worner, 112 AD3d 928, 929; Matter of Rodriguez v Mendoza-Gonzalez, 96 AD3d 766, 767), and he did not show that he had diligently sought re-employment commensurate with his qualifications and experience (see Matter of Marrale v Marrale, 44 AD3d 773, 776; Matter of Davis v Davis, 13 AD3d 623, 624; Matter of McCarthy v McCarthy, 2 AD3d 735). Accordingly, the Support Magistrate properly, in effect, denied the father's petition for a downward modification of his child support obligation, and the Family Court properly denied the father's objections to the order denying his petition.
RIVERA, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court